MEMORANDUM **
Patricia A. McColm appeals pro se the district court’s order dismissing her appeals from orders of the bankruptcy court. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review for abuse of discretion a dismissal for failure to comply with a local rule of the district court, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995) (per curiam), and we affirm.
“The trial court’s dismissal should not be disturbed unless there is a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992) (internal quotations omitted). We conclude that the district court did not abuse its discretion in dismissing appellant’s action for failing to comply with a local rule regarding the briefing schedule. Ghazali, 46 F.3d at 53.
Appellant’s motion to strike the answering brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.